DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-11 and 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the bridge pattern thinner than a width of the first body portion such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2015/0159267 to Ochi et al is presented below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14, 15, 17, 19, and 20-24 rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2015/0159267 to Ochi et al.
In regards to Claim 1, Ochi teaches a deposition mask assembly 1 Fig. 2, 6 comprising: a frame 80 having an opening area (area of H); a first open mask 20 disposed on the frame, the first open mask having a first body portion (peripheral portion of the body of 20) defining a plurality of patterns H11, H12, H13, H14, each of the patterns overlapping the opening area and having an opening through which a deposition material is configured to pass; and a second open mask 10 disposed on the first open mask, the second open mask having a second body portion (peripheral 

    PNG
    media_image1.png
    533
    765
    media_image1.png
    Greyscale

  In regards to Claim 2, Ochi teaches the shapes of the first body portion and the second body portion are substantially the same, as they are both rectangular in shape.

In regards to Claim 4, Ochi teaches the first bridge pattern comprises a plurality of lines (4 lines) as shown in the annotated copy of Fig. 6 above.
In regards to Claim 5, Ochi teaches the lines connected to opposing sides of the auxiliary pattern are disposed along substantially the same imaginary straight line (as they are along the diagonal.  
In regards to Claims 6, 7, 8, and 9, Ochi teaches each of the patterns further comprises a second bridge pattern parallel to the first bridge pattern, or  the lines of the first bridge pattern are substantially parallel to each other, or that the lines of the first bridge pattern extend longitudinally in directions that intersect each other, or that the first bridge pattern has a lattice shape, as Ochi expressly teaches that the pattern formed by the first open mask and the second open mask can be a grid shape as per the teachings in Fig. 4.
In regards to Claim 14, Ochi teaches each of the first open mask and the second open mask comprises one of stainless steel [0079].
In regards to Claim 15, Ochi teaches the first open mask and the second open mask comprise substantially the same material [0079].
In regards to Claim 17, Ochi teaches a deposition apparatus Fig. 2, 6 comprising: a deposition source 70; a deposition mask assembly 54; and a display substrate 200 to which the deposition source is deposited, the display substrate having a first area (portion of 200 touching 52) configured not to be deposited with material from the deposition source and a second area configured to be deposited with material from the 

    PNG
    media_image1.png
    533
    765
    media_image1.png
    Greyscale

In regards to Claim 19, Ochi teaches the auxiliary pattern has a width greater than a width of the first bridge pattern (as shown in the larger width of the auxiliary pattern to the bridge pattern above).
In regards to Claim 20, Ochi teaches a portion of the display substrate overlapping the first bridge pattern is configured to be deposited with material from the deposition source (as the pattern is the solid portion of the mask unit, as shown in Fig. 2 and Fig. 6).  
In regards to Claim 21, Ochi teaches the auxiliary pattern and the first bridge pattern are formed on the same plane as the first open mask (as shown in Fig. 6(b)).
In regards to Claim 22, Ochi teaches a deposition mask assembly 1 Fig. 2, 6 comprising: a frame 80 having an opening area (area of H); a first open mask 20 

    PNG
    media_image1.png
    533
    765
    media_image1.png
    Greyscale

In regards to Claim 23, Ochi teaches the auxiliary pattern has a width greater than a width of the first bridge pattern (as shown in the larger width of the auxiliary pattern to the bridge pattern above).
In regards to Claim 24, Ochi teaches the opening of each of the plurality of patterns defined by the first body portion has an area substantially the same in a plan view as an area of each corresponding one of the opening portions defined by the second body portion (as shown in the overlap of the openings in Fig. 6 as a whole.


 
Claims 10, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0159267 to Ochi et al in view of United States Patent Application No. 2004/0020435 to Tsuchiya et al.
The teachings of Ochi are relied upon as set forth in the above 102 rejection. 
In regards to Claim 11, Ochi does not expressly teach the second open mask has a 2thickness in a range from about 50 μm to about 200 μm or that there is a ratio of the first bridge to the thickness of the second open mask of 1:1-1:10.  
Tsuchiya teaches a second open mask 13 Fig. 1 which has a thickness of 30-100 μm [0057] where the width of the first bridge pattern or just openings is “w” or 60 μm, such that a ratio of a thickness of the 2second open mask to a width of the first bridge pattern is in a range from about 1:1.1 [0057-0058].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the mask assembly of Ochi with mask thickness and opening width of Tsuchiya. It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic second open mask thickness of Ochi with the second open mask in the ranges of 30-100 μm and a width of 60 μm of the opening/bridge, as art-recognized equivalent means for providing dimensions of the second open mask.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claims.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0159267 to Ochi et al in view of United States Patent No. 5853805 to Mizuguchi et al.
The teachings of Ochi are relied upon as set forth in the above 102 rejection. 
In regards to Claims 15 and 16, 1 HongLoKo Ochi does not expressly teach the first open mask and the 2second open mask comprise substantially the same material 1or that the first open mask and the 2second open mask are integrally formed.
Mizuguchi teaches a masking member 12 for forming an electrode pattern on a substrate where the first open mask 14 and the second masking open mask 16 is made out of the same material of stainless steel and is formed monolithically (Col. 7 lines 11-19).
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a first and second open mask analogous to that of Ochi out of a monolithic body of stainless steel, as taught by Mizuguchi, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to the mask of Ochi in view of Mizuguchi integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) Schenck v. Nortron Corp., 713 
The resulting apparatus would fulfill the limitations of Claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716        

/KARLA A MOORE/Primary Examiner, Art Unit 1716